Order, entered on August 27, 1962, granting plaintiff’s motion for an injunction *870pendente lite and denying defendant’s cross motion for summary judgment, unanimously reversed on the law and in the exercise of discretion, with $10 costs and disbursements to appellant, and the motion for' an injunction pendente lite denied and the cross motion for summary judgment granted, with $10 costs. By this action the plaintiff husband seeks to impress a trust on his wife’s interest in two parcels of real property, one in Westchester County and one in California. He charges that such title as she holds was obtained by reason of fraudulent representations to him. He alleges that she fraudulently represented that she loved him, when in fact she did not and also that an annulment decree obtained by her in connection with a prior marriage was legal and valid when in fact it was not. On the papers submitted the husband has not met the challenge of the wife’s motion for summary judgment. He presents no facts to support his allegations of fraud and nothing in his papers raises a triable issue with respect thereto. In consequence of granting summary judgment to the wife dismissing the complaint, the injunction granted pendente lite enjoining her from proceeding with an action commenced by her in California involving the real property situate in that State must fall. This determination, made only with reference to the specific acts of fraud alleged is not, however, intended to be dispositive of any other issues which may be raised in the California action and is without prejudice to any defenses the husband may choose to assert in that action. Nor is our determination intended to act as a bar to any new action the husband may be advised to commence here on grounds other than those advanced in the instant complaint. Concur r— Breitel, J. P., Rabin, Stevens, Eager and B as tow, JJ.